                       UNITED STATES DISTRICT COURT

                      WESTERN DISTRICT OF LOUISIANA

                              SHREVEPORT DIVISION

JEREMY RICARD #511078                             CIVIL ACTION NO. 17-cv-1580

VERSUS                                            JUDGE DOUGHTY

LONNIE NAIL ET AL                                 MAGISTRATE JUDGE HORNSBY


                                       ORDER

      For the reasons assigned in the Report and Recommendation of the Magistrate Judge

previously filed herein, and having conducted a de novo review of the entire record,

including the written objections filed, and concurring with the findings of the Magistrate

Judge under the applicable law,

      IT IS ORDERED that Defendants’ Motion for Summary Judgment (Doc. 65) is

DENIED.

      MONROE, LOUISIANA, this 26th day of February, 2019.



                                             _________________________________
                                                    TERRY A. DOUGHTY
                                              UNITED STATES DISTRICT JUDGE
